IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       June 20, 2011 Session

                                            K.B.J. v. T.J.1

                     Appeal from the Circuit Court for Hamblen County
                        No. 08CV113      Kindall T. Lawson, Judge


                 No. E2010-01157-COA-R3-CV-FILED-AUGUST 26, 2011


This is a contested divorce case involving two minor children. K.B.J. (“Husband”) was the
first to file a complaint for divorce. T.J. (“Wife”) answered his complaint and coupled a
counterclaim with her answer. The trial court found that Husband was guilty of inappropriate
marital conduct and awarded Wife a divorce, but made Husband the primary residential
parent of the minor children with final authority on certain parental decisions. The court
ordered equal parenting time on an alternating week basis. It also denied Wife’s request for
spousal support and allocated to her approximately $32,350 of the marital debt. Wife appeals.
We reverse that part of the judgment making Husband the primary residential parent with
final decision-making authority and modify the parenting schedule. In all other respects, the
judgment of the trial court is affirmed.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
      Reversed in Part, Modified in Part and Affirmed in Part; Case Remanded

C HARLES D. S USANO, J R., J., delivered the opinion of the Court, in which H ERSCHEL P.
F RANKS, P.J., and D. M ICHAEL S WINEY, J., joined.

Robert L. Jackson and Elizabeth A. Garrett, Nashville, Tennessee, for the appellant, T.J..

Jill R. Talley, Dandridge, Tennessee, for the appellee, K.B.J..




        1
         In order to protect the anonymity of the parties’ minor children, the Court, in its discretion, has
elected to use initials for the children, their parents, and one other.
                                         OPINION

                                              I.

       The parties had been married 17 years at the time the final judgment was entered. On
that date, the parties’ oldest child, a son named C.A.J., was 12, and his younger sibling, a
female child named A.B.J., was 7 years of age.

        Despite Husband’s denial of some of his activities and the minimization of the
remainder, there is no serious dispute that Husband is primarily responsible for the breakup
of this marriage. Husband admitted visiting gay pornographic web sites and even admitted
numerous private meetings with another male whose first name starts with an “R” during
which, according to him, the two of them watched pornography and masturbated but did not
touch each other. He also admitted a face-to-face meeting with a woman he found on an
adult dating site, but claimed that he only met with her and talked, but nothing else happened.
Further, he admitted driving to meet a Loudon County couple he had met on a similar web
site, but claimed that he backed out at the last minute and did not meet them.

        Husband insisted throughout the trial that there was nothing wrong with his
extramarital sexual activity as described by him. Wife testified that Husband’s use of
pornography had been longstanding and that, each time she caught him involving himself
with pornography, he promised to stop. She testified that his activities became intolerable
to her when Husband admitted to having a homosexual affair with R. She learned of his
activities by investigating credit card charges, and through computer software that allowed
her to recreate web pages that Husband had visited. Copies of the web pages included
registration profiles that Husband created on numerous web sites including gay web sites.
Husband denied creating a profile on gay web sites, but admitted creating profiles and
purchasing time on other adult web sites. He claimed that some co-worker had emailed the
gay site registration profile to him as a joke. However, the record indicates that the gay site
profile contained considerable personal information that was accurate and that it matched
profiles he did create. As we have stated, the trial court awarded the divorce to Wife.

       Husband testified that Wife told him she was going to leave him for a co-worker.
However, on cross-examination, he admitted that he did not mention the alleged affair with
the co-worker when asked in a deposition about the reasons supporting his request for a
divorce. Wife denied making the statement and testified that the only time she had met with
the co-worker outside the office was at a group gathering. The only other criticism of a
sexual nature of Wife that Husband offered was that she began to withhold sex from him.




                                              -2-
He testified that she sometimes sent him text messages with photographs of her private parts,
but these were in response to sexually-suggestive text messages he had sent her.

        Husband was 40 at the time of the divorce and Wife was 39. Husband had two years
of college . He had been employed as a diesel mechanic at a heavy equipment dealership for
13 years. He earns a gross salary of $3,969.33 monthly. He presented proof of monthly
expenses that exceed his take-home pay by approximately $400. According to Husband, his
father helps him with the shortfall. His expenses after the divorce include the mortgage
payment on the marital home which the trial court, with the agreement of the parties,
awarded to Husband, and a car payment on an automobile that was awarded to Wife by
agreement.

       Wife secured a bachelor’s degree in interior architecture during the course of the
marriage. She worked throughout the marriage. When the complaint was filed, she worked
in marketing for a company called Hearthstone. She was earning a gross income of $43,000
per year. Not long after the complaint was filed, she moved into an apartment close to the
marital home. Before the case came to trial, Hearthstone went out of business and Wife was
“laid off.” At the time of trial, she was drawing unemployment compensation benefits of
$300 per week.

       Prior to the initiation of this divorce action, Wife was the children’s primary caregiver.
She typically arranged her work schedule and responsibilities so she could work from home.
She took the children to and from school. She attended school meetings. She was
responsible for taking the children to medical appointments. Husband became more involved
with the children after the separation.

       Husband’s work schedule does not allow him to take the children to school or pick
them up from school. He leaves home before 7:00 a.m. to drive to work in Knoxville and
does not return home until 5:00 p.m. or later. In February 2009, the trial court approved a
temporary parenting arrangement of shared parenting on a 50/50 time arrangement. Husband
had the children from noon on Sunday for one week and then, beginning at noon on the
following Sunday, Wife had them for a week. During Husband’s week with the children, he
was forced to depend on his father, the children’s grandfather, to take the children to and
from school. The children’s grandfather drove from his home in Knoxville to the marital
home in Hamblen County so that he could drive the children to school in the morning. In the
afternoon, the grandfather picked the children up from school in Hamblen County and drove
them to Husband’s place of employment in Knoxville, where they waited for him to finish
his work, following which Husband returned to Hamblen County with the children. During
Husband’s week, the children spent approximately two hours a day in transit, plus the time
they spent waiting for Husband to finish his shift. At the final hearing, Wife testified that she
objected to continuing the 50/50 parenting arranged because the best interest of the children


                                               -3-
would be better served by awarding her the majority of the residential time with the children.
Her reasons were (1) the historical fact that she had been the children’s primary caregiver;
(2) Husband’s troublesome work schedule; and (3) some behavioral instability she had
observed in him. The trial court, nevertheless, continued the 50/50 parenting time in the final
order2 . The court made Husband the primary residential parent. The parties were given
joint-decision making authority with regard to medical and educational matters, but, in the
event the parents could not agree, Husband was given final decision-making authority.

        Going into the divorce, the parties had combined marital debt of approximately
$106,000. While this action was pending, Husband filed a petition in bankruptcy and
obtained a discharge of approximately $60,000 in consumer debt that he had accrued during
the marriage. Wife characterized his debt as being for a race car and other “toys.” The
remaining debt of approximately $46,000 was incurred by Wife. She did not join Husband
in the bankruptcy; therefore, at the time of the final hearing, the debt was unpaid. Wife
explained that she did not want to go into bankruptcy because she did not want to harm her
credit. She noted that she had always made a practice of paying her debts. The trial court
accepted her testimony that approximately $2,300 of the $46,000 in debts was for hospital
bills for the children, and that $25,000 represented student loan debt. This $27,300 of the
marital debt, the court divided equally between the parties. Approximately $18,700 of
marital debt remained which the trial court made the obligation of Wife, thus making an
allocation of total debt to her of approximately $32,350.

       Wife testified that her lack of employment left her with monthly expenses of $685
over and above her income. She asked the trial court to award her spousal support. The trial
court declined to do so. The court noted that Husband also showed expenses that were more
than his income. The court did, however, order Husband to pay up to $3,000 toward Wife’s
attorney’s fees.

        At the time of trial, Wife lived only four miles from the marital home and the school
the children attend. However, while the divorce was pending, she had notified Husband that
she intended to relocate with the children to Clarksville because she thought her employment
prospects were better there and because she had been accepted into the graduate program at
Austin Peay University. Husband filed a notice that he objected to the relocation. Both
parties submitted alternative parenting plans showing their proposed allocation of parenting
responsibilities if Wife lived in Morristown and if she lived in Clarksville. Wife made it
known that she would not move to Clarksville with the children unless she could do so with
the permission of the court. Accordingly, the court did not determine whether or not Wife
could relocate, but it did determine that the children should remain in Morristown where they


        2
         There is proof in the record that during Wife’s parenting time the children sometimes arrived at
school tardy. The court noted this fact, but found no reason to change Wife’s equal co-parenting time.

                                                  -4-
had strong ties. On appeal, Wife is “not disputing the trial court’s ruling that the children
will remain in Morristown . . .”

                                              II.

       Wife raises three issues which we have re-phrased slightly:

              Whether the trial court erred in ordering equal parenting time
              with Husband being the primary residential parent with final
              decision-making authority.

              Whether the trial court erred in its allocation of marital debt.

              Whether the trial court erred in refusing to award Wife spousal
              support.

                                             III.

        The trial court’s factual findings are reviewed de novo with a presumption that they
are correct unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Kendrick
v. Shoemake, 90 S.W.3d 566, 570 (Tenn. 2002). Because “ ‘the details of custody and
visitation with children are peculiarly within the broad discretion of the trial judge,’ ” we
review issues of primary custody and parenting time for abuse of discretion. Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)(quoting Suttles v. Suttles, 748 S.W.2d 427, 429
(Tenn. 1998)). “Defining marital debt and determining what factors should guide the
allocation of marital debt are questions of law. We review questions of law de novo with no
presumption of correctness.” Alford v. Alford, 120 S.W.3d 810, 812 (Tenn. 2003). “As a
general matter, we are disinclined to alter a trial court's spousal support decision unless the
court manifestly abused its discretion.” Goodman v. Goodman, 8 S.W.3d 289, 293 (Tenn.
Ct. App. 1999).

                                             IV.

      We begin with Wife’s argument that the trial court erred in failing to award spousal
support. The trial court’s analysis was as follows:

              I don’t think it’s a case where I should order spousal support,
              because [Husband] doesn’t have it in the first place, and there
              are other factors. I think the fact that they’ve both worked, she’s
              educated more so than he – so . . . I won’t do that.



                                              -5-
Wife argues that trial court abused its discretion because, according to her, the above quote
shows that the court did not consider all of the statutory factors it is obligated to consider
under Tenn. Code Ann. § 36-5-121(i) (2010).3 It is true that the statute is phrased in terms


       3
           The statute states,

                  In determining whether the granting of an order for payment of support and
                  maintenance to a party is appropriate, and in determining the nature,
                  amount, length of term, and manner of payment, the court shall consider all
                  relevant factors, including:

                  (1) The relative earning capacity, obligations, needs, and financial
                  resources of each party, including income from pension, profit sharing or
                  retirement plans and all other sources;

                  (2) The relative education and training of each party, the ability and
                  opportunity of each party to secure such education and training, and the
                  necessity of a party to secure further education and training to improve
                  such party's earnings capacity to a reasonable level;

                  (3) The duration of the marriage;

                  (4) The age and mental condition of each party;

                  (5) The physical condition of each party, including, but not limited to,
                  physical disability or incapacity due to a chronic debilitating disease;

                  (6) The extent to which it would be undesirable for a party to seek
                  employment outside the home, because such party will be custodian of a
                  minor child of the marriage;

                  (7) The separate assets of each party, both real and personal, tangible and
                  intangible;

                  (8) The provisions made with regard to the marital property, as defined in
                  § 36-4-121;

                  (9) The standard of living of the parties established during the marriage;

                  (10) The extent to which each party has made such tangible and intangible
                  contributions to the marriage as monetary and homemaker contributions,
                  and tangible and intangible contributions by a party to the education,
                  training or increased earning power of the other party;

                  (11) The relative fault of the parties, in cases where the court, in its
                                                                                                (continued...)

                                                      -6-
of what the trial court “shall consider;” however, we are not required to interpret the trial
court’s silence with respect to factors that were not particularly weighty as a refusal or failure
to consider those factors. Indeed, our Supreme Court has acknowledged that the
determination of spousal support is not to be done by “formula” and that the two most
important factors are need and ability to pay. Aaron v. Aaron, 909 S.W.2d 408, 410 (Tenn.
1995); see also Robertson v. Robertson, 76 S.W.3d 337, 342 (Tenn. 2002). In the present
case, the proof indicates that Husband, even without an award of spousal support, is left with
obligations that far exceed his income. Wife is college educated, and, while she is presently
in financial need due to her lack of employment, she is not without the ability to work and
earn money. See Gordon v. Gordon, No. E2010-00392-COA-R3-CV, 2010 WL 4244345
at *5 (Tenn. Ct. App. E.S., filed Oct. 27, 2010)(wife had earning capacity as an airline pilot
even though she was presently without a job in that industry). We also note that in her brief
Wife only complains that “the trial court did not consider all the factors,” but, other than
emphasizing her need, she fails to indicate which factors, if any, compel an award of spousal
support. Moreover, she does nothing to explain how Husband would be able to pay support.
We conclude that the trial court’s denial of spousal support is not illogical or contrary to the
law. Eldridge, 42 S.W.3d at 85 (“A trial court abuses its discretion only when it ‘applie[s]
an incorrect legal standard, or reache[s] a decision which is against logic or reasoning that
cause[s] an injustice to the party complaining.’ State v. Shirley, 6 S.W.3d 243, 247 (Tenn.
1999).”) (Brackets in original.) At best, reasonable minds could disagree about whether
Wife, being unemployed, should have received some amount of support for the short term.
 Id. (“Under the abuse of discretion standard, a trial court's ruling ‘will be upheld so long as
reasonable minds can disagree as to propriety of the decision made.’ State v. Scott, 33
S.W.3d 746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d 266, 273 (Tenn. 2000).”).
Therefore, the trial court did not abuse its discretion in denying Wife’s request for spousal
support.

       We turn now briefly to the issue of whether the trial court erred in its allocation of
approximately $18,700 in marital debt solely to her.4 Wife argues that rather than equitably
dividing the debt as it was required to do, the trial court made the decision that she accepted
the debts as hers by refusing to join in Husband’s bankruptcy. She is correct that “marital
debts are subject to equitable division in the same manner as marital property.” Alford, 120


         3
             (...continued)
                     discretion, deems it appropriate to do so; and

                    (12) Such other factors, including the tax consequences to each party, as are
                    necessary to consider the equities between the parties.
         4
             The court allocated $32,350 in debt to Wife. She only challenges the propriety of $18,700 of the
total.

                                                        -7-
S.W.3d at 813. In this case, the parties divided the assets by agreement, the result of which
was to allocate the marital home to Husband with the remaining mortgage debt, plus the new
obligation of paying Wife’s car payment of $504 per month, in exchange for any equity she
had accrued in the marital home. The only debt in dispute was the “consumer” portion of
$46,000 in debt Wife had accrued. More than half of the $46,000, consisting of $25,000 in
student loan debt and approximately $2,300 in hospital bills for the children, was divided
equally between Husband and Wife.

        While we do not agree with the trial court or Husband’s assertion that Wife somehow
personally assumed marital debts by refusing to join Husband in bankruptcy, we do agree
with the proposition that Husband has done all he is able to do to bear the financial burden
of the dissolution of this marriage. “Tennessee courts should use. . .four factors. . . as
guidelines in the equitable distribution of marital debt: (1) the debt's purpose; (2) which party
incurred the debt; (3) which party benefitted from incurring the debt; and (4) which party is
best able to repay the debt.” Alford, 120 S.W.3d at 814. The goal is to achieve “the fairest
possible allocation of debt.” Id. The distribution of assets and other debts plus the child
support obligation left Husband with an income of approximately $1,000 less than known
expenses. Given the financial burden on Husband in light of the distribution of assets and
other debts, we find nothing inequitable about holding Wife responsible for the challenged
$18,700 in marital debt that she incurred. Accordingly, we hold that the trial did not err in
its allocation of marital debt.

       We have saved the most important issue – the identity of the primary residential parent
and parenting time – for last. Wife argues that the trial judge made its determinations, not
based on a reasoned exercise of discretion, but out of a misdirected focus on whether she
could move to Clarksville and whether the parties had agreed on parental decision making.
We have reviewed the transcript and we believe there is merit to Wife’s argument. The only
statutory factor5 that the trial court treated as particularly weighty in resolving the custody/co-


        5
        The statutory factors that the court “shall consider” in setting the residential schedule are listed in
Tenn. Code Ann. § 36-6-404(b)(2010). They are:

                 (1) The parent's ability to instruct, inspire, and encourage the child to
                 prepare for a life of service, and to compete successfully in the society that
                 the child faces as an adult;

                 (2) The relative strength, nature, and stability of the child's relationship
                 with each parent, including whether a parent has taken greater
                 responsibility for performing parenting responsibilities relating to the daily
                 needs of the child;

                 (3) The willingness and ability of each of the parents to facilitate and
                                                                                                  (continued...)

                                                      -8-
parenting time issue was the stable environment offered by “the marital home” versus the


      5
          (...continued)
                  encourage a close and continuing parent-child relationship between the
                  child and the other parent, consistent with the best interests of the child;

                 (4) Willful refusal to attend a court-ordered parent education seminar may
                 be considered by the court as evidence of that parent's lack of good faith in
                 these proceedings;

                 (5) The disposition of each parent to provide the child with food, clothing,
                 medical care, education and other necessary care;

                 (6) The degree to which a parent has been the primary caregiver, defined
                 as the parent who has taken the greater responsibility for performing
                 parental responsibilities;

                 (7) The love, affection, and emotional ties existing between each parent and
                 the child;

                 (8) The emotional needs and developmental level of the child;

                 (9) The character and physical and emotional fitness of each parent as it
                 relates to each parent's ability to parent or the welfare of the child;

                 (10) The child's interaction and interrelationships with siblings and with
                 significant adults, as well as the child's involvement with the child's
                 physical surroundings, school, or other significant activities;

                 (11) The importance of continuity in the child's life and the length of time
                 the child has lived in a stable, satisfactory environment;

                 (12) Evidence of physical or emotional abuse to the child, to the other
                 parent or to any other person;

                 (13) The character and behavior of any other person who resides in or
                 frequents the home of a parent and such person's interactions with the child;

                 (14) The reasonable preference of the child if twelve (12) years of age or
                 older. The court may hear the preference of a younger child upon request.
                 The preference of older children should normally be given greater weight
                 than those of younger children;

                 (15) Each parent's employment schedule, and the court may make
                 accommodations consistent with those schedules; and

                 (16) Any other factors deemed relevant by the court.


                                                      -9-
instability of moving the children. The court noted that the children have “gone to school
there and have friends there [and] . . . extended family there.” “While ‘[t]he details or child
custody and visitation arrangements are generally left to the discretion of the trial court . . .
this discretion is not unbounded.’ ” D v. K, 917 S.W.2d 682, 685 (Tenn. Ct. App.
1995)(brackets and omitted material in original; citations omitted). It is our job in reviewing
for an abuse of discretion to see that the trial court’s order is made with due regard for
controlling law and based on the facts proven in the case. Id. We are persuaded that the trial
court’s reasoning over-emphasizes the importance of the marital home and under-emphasizes
other important facts proved in the case. We note that nothing in the judgment ties
Husband’s designation as primary residential parent directly to the home where the children
have lived. In other words, Husband could move from the marital home at any time without
effecting a change in the court’s order. Wife also lives in the Morristown community, within
four miles of the children’s school. It is true that Wife expressed a desire to move to
Clarksville, but it is also apparent that Wife did not take the position at trial that moving to
Clarksville was an all or nothing proposition. She made it clear that she would only move
to Clarksville if she could do so with the children. She presented two alternative parenting
plans for the court to consider – one in case the court agreed she could move the children to
Clarksville and one in case the court decided they should stay in Morristown. The case was
tried and argued as one with three possible outcomes, i.e., (1) the children reside with
Husband in Morristown; (2) the children reside with Wife in Morristown; or (3) the children
reside with Wife in Clarksville. Thus, while there is no reason to question the trial court’s
determination that it is in the best interest of the children to stay in Morristown, this does not
automatically mean that Husband should be the primary residential parent.

        There are factors to which the trial court gave little or no consideration that weigh
heavily in Wife’s favor. She has, beyond dispute, “been the primary caregiver, defined as
the parent who has taken the greater responsibility for performing parental responsibilities.”
Tenn. Code Ann. § 36-6-404(b)(6). The trial court recognized Wife’s historical role as the
primary caregiver, but concluded that the weight of that factor was offset by Husband’s role
as provider. Given that Husband had little activity as a caregiver before the separation and
the further fact that Wife also worked and contributed financially throughout the marriage,
we believe the trial court erred in not assigning significant weight to Wife’s role as primary
caregiver. Furthermore, it is clear that Husband’s “employment schedule” prevents him from
taking the children to school or picking them up from school. See, id., § 36-6-404(b)(15).
Wife’s employment schedule has historically been subservient to the needs of the children.
The trial court’s award of primary residential parent status to Husband, with an equal and
inflexible parenting schedule, has the undesirable effect of making the grandfather a de facto
parent for several hours every other week when Wife is available to care for them and is
asking to be allowed to fill that role. See Miller v. Miller, 336 S.W.3d 578, 585 (Tenn. Ct.
App. 2010).



                                              -10-
        Another factor that did not receive adequate treatment in this case is Husband’s
wrongdoing and continued denial or minimization or his wrongdoing. While the trial court
did not explicitly make a determination of Husband’s credibility, it awarded the divorce to
Wife. It obviously did not believe Husband’s attempt to deny wrongdoing and to pass his
activities off as harmless diversions. We have reviewed the transcript of Husband’s
testimony and find that the evidence preponderates strongly in favor of finding that Husband
had an uncontrolled problem with internet pornography and with extramarital relationships
initiated through the internet, all of which he tried to falsely deny or portray as innocent. We
have repeatedly held that a spouse’s wrongdoing and denial of wrongdoing can reflect on the
comparative fitness of that party as a parent. See Miller, 336 S.W.3d at 583 (citing Barnhill
v. Barnhill, 826 S.W.2d 443, 453 (Tenn. Ct. App. 1991)) (for the proposition that marital
misconduct can reflect on fitness of a parent); Id. at 584 (citing Carden v. Carden, No.
01A01-9502-CH-00042, 1995 WL 689728 at *4 (Tenn. Ct. App. M.S., filed Nov. 22, 1995))
(for proposition that dishonest denial of wrongdoing can reflect on fitness). Such activity
relates to the “parent’s ability to instruct, inspire, and encourage the child to prepare for a life
of service, and to compete successfully in the society that the child faces as an adult” as well
as the parent’s “character” as it relates to child-rearing. Tenn. Code Ann. § 36-6-404(b)(1)
&(9); See Carden, 1995 WL 689728 at *4.

        We also agree with Wife that the trial court’s parenting determinations appear to be
based to a degree upon frustration that Wife would not agree to the continuation of the 50/50
parenting arrangement set in place by the temporary parenting plan. Immediately after being
told that Wife would not agree to a pure “joint custody” arrangement, the court announced:

               Okay. All right. The father will be the primary parent with a
               50/50 time sharing arrangement.

When counsel for Wife inquired about parental decision making, the court stated “nobody
would say it [was joint], so I gave it to the father.” Later, in response to a request for
clarification, the court stated, “I couldn’t even get them to agree on joint decision making –
then he’s the primary parent.” It is axiomatic that a parent must be able to refuse to submit
to an equal parenting arrangement the parent believes in good faith is not in the best interest
of her children without fearing that her refusal will become, in whole or in part, the basis for
an adverse ruling.

       For all the reasons we have outlined – and because of no one of them alone – we hold
that the trial court abused its discretion in making Husband the primary residential parent
with final decision-making authority, and in setting the parenting schedule on a 50/50
alternating week schedule. We hold that Wife is designated as the children’s primary
residential parent. For the same reasons that persuade us Wife should be the primary
residential parent, we believe that she, rather than Husband, should have the final say on


                                               -11-
educational and health-related decisions in the event the parties cannot agree. Wife correctly
points out in her brief that Husband’s work schedule, as a practical matter, prevents him from
being at many of the school functions and medical appointments – events that will impact the
decisions that must be made. Finally, we hold that the parenting schedule must be modified
to accommodate Husband’s work schedule so as to eliminate the lengthy daily commute of
the children from Morristown to Knoxville and back. We believe that in light of Wife’s
availability through the school week, and Husband’s unavailability, the best way to
accomplish this is to shift more time to Husband on weekends and more time to Wife during
the school week. Accordingly, the following co-parenting time is established to take the place
of the co-parenting/visitation schedule set forth in the parenting plan adopted by the trial
court:

      1. In general, the parties’ children shall be in the physical custody of Wife from 7
p.m. Sunday until they are picked up by Husband after work on the Fridays when he has
weekend time with the children.

       2. Husband shall have the physical custody of the children for three out of every four
weekends, with Husband’s first weekend beginning on Friday, September 2, 2011, when he
picks up the children after he gets back to Hamblen County after work. Husband’s weekend
will end at 7 p.m. Sunday when he returns the children to Wife. Husband will be responsible
for feeding the children before returning them to Wife. After Husband has the children for
three consecutive weekends, Wife shall have them for the next weekend and thereafter the
parties will resume the three consecutive weekends for Husband/one weekend for Wife
rotation.

       3. When non-Christmas holidays are on Monday, the party with the children for the
weekend immediately preceding the Monday will have physical custody of the children for
the Monday holiday. When Husband has them on the holiday, he will return them to Mother
by 7 p.m. on Monday after feeding them the evening meal. If the children are in school on
a Monday holiday, this provision will not be applicable.

       4. The Thanksgiving holiday – being defined as beginning on Wednesday when the
children get out of school and ending on the Friday after Thanksgiving at 7 p.m. – shall be
alternated from year to year with Husband having the holiday with the children in 2011.

       5. The Christmas holiday – being defined as when the children get out of school for
Christmas and ending at 7 p.m. on the day before the children go back to school – is divided
into two segments with the first segment beginning when the children get out of school for
Christmas. The first segment will end and the second segment will begin at 4 p.m. on
Christmas Day. In 2011, Husband will have the first segment of the Christmas vacation



                                             -12-
period and Wife will have the second segment. Thereafter, the parties will alternate the
segments on a year to year basis.

       6. The parties will alternate the children’s Easter vacation on a yearly basis. Wife
will have the children for the Easter vacation in 2012.

       7. The parties will equally divide the children’s summer vacation time.

       8. The 4th of July celebration will be alternated from year to year. Husband will have
the children for the 4th of July in 2012.

       9. The parties will equitably share the children’s time on the children’s birthdays, the
parents’ birthdays, Mother’s Day, and Father’s Day.

       10. Items No. 1 and No. 2 are generally applicable; however, the provisions of Nos.
3-9 will take priority over the general schedule.

       This co-parenting schedule will go into effect immediately upon the release of this
opinion. If the children are not in Wife’s care and custody at the time this opinion is
released, they will be delivered to her residence no later than 7 p.m. on Friday, August 26,
2011.

                                              V.

       The issue of child support is not before us on this appeal. However, the changes that
we have decreed with respect to the identity of the primary residential parent and, more
importantly, the allocation of parenting time between the parties, necessitates that the trial
court revisit the issue of child support. Accordingly, this case will be remanded for this
purpose.

                                             VI.

       The judgment of the trial court is reversed in part, modified in part, and affirmed in
part. That part of the judgment making Husband the primary residential parent with final
decision-making authority for educational and health related decisions is reversed. Wife is
made the primary residential parent with final decision-making authority in the event the
parties are unable to agree on health and educational decision. The parenting schedule is
modified as set forth in this opinion. That part of the judgment allocating marital debt and
denying Wife spousal support is affirmed. Court costs on appeal are taxed 50% to Husband
and 50% to Wife. This case is remanded to the trial court to hold a hearing to determine the



                                             -13-
appropriate amount of child support to be paid by Husband to Wife pursuant to the Child
Support Guidelines.


                                                _______________________________
                                                CHARLES D. SUSANO, JR., JUDGE




                                         -14-